Citation Nr: 0805088	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-06 201	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for residuals of head 
trauma with concussion.

4.  Entitlement to service connection for post-traumatic 
headaches.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974 and from November 1979 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2004 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Columbia, 
South Carolina.  The case was later transferred to the RO in 
Montgomery, Alabama. 

The veteran testified before the undersigned Veterans Law 
Judge at a Video Conference hearing in December 2007.  A copy 
of the hearing transcript is in the record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran alleges that he is entitled to service connection 
for residuals of a head injury, post traumatic headaches, a 
cervical spine disorder and a left knee disorder.  Regarding 
the head injury residuals including the headaches and the 
cervical spine disorder, he alleges that he received these 
injuries as a result of an assault in his first period of 
service that took place in 1973.  Regarding the left knee 
disorder he has testified that he received this during his 
second period of service in the Navy in 1980 when an 
individual kicked him.  

The Board notes that the veteran's service medical records 
appear to be incomplete for his second period of service with 
the Navy between November 1979 and June 1982.  There are 
copies of service personnel records for this period along 
with a copy of his November 1979 entrance examination with 
report of medical history.  There are also some copies of 
records that pertain to drug and alcohol problems and 
psychiatric evaluation for the same.  

Aside from these, there are no service medical records for 
this second period of service.  The veteran is noted to have 
testified in his hearings from August 2005 and December 2007 
that he did receive some treatment in service for the knee 
following the incident.  Regarding his head and neck injuries 
he testified in December 2007 that he was injured in 1973 in 
another altercation when he was trying to stop someone from 
assaulting a girl.  The service medical records from his 
first period of service are available and do confirm that he 
received injuries to his face with a bruise in the right 
periorbital area from a "slight altercation" in October 
1973 and later in September 1974 was in another altercation 
where he received injuries to his head with bleeding from the 
left eardrum following an altercation.  The AOJ is noted to 
have been unsuccessful in obtaining line of duty 
determinations for these incidents.

The Board notes that the veteran underwent VA examinations of 
the head, neck and left knee in February 2004.  Although the 
examiners in each examination indicated that they reviewed 
the claims file, none of them provided an opinion as to 
whether the diagnosed disorders were related to any incident 
in service, to include the assaults recorded in October 1973 
and September 1974.  Although the examiner for head disorders 
is noted to have diagnosed old head trauma with residual post 
concussive headaches, absent a nexus opinion, the Board does 
not have sufficient evidence to adjudicate this matter.  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

In addition, the absence of the service medical records from 
his second period of service renders this claims file 
incomplete and particularly with the claim for service 
connection for the left knee disorder which alleges the knee 
injury took place during this second period of service, the 
Board finds that these records must be obtained prior to 
adjudicating these claims.  

Further, during the pendency of this appeal, the United 
States Court of Appeals (Court) also issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. § 3.159(b) 
(2007) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.

In view of the foregoing this matter is REMANDED to the AOJ 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.

1.  The AOJ must review the entire file 
and ensure for the service connection 
issues on appeal that all notification 
and development necessary to comply with 
38 U.S.C.A. §§ 5103(a) and 5103A (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  Thereafter, the AOJ should take 
appropriate steps to secure all service 
medical or alternative records for the 
veteran's second period of service with 
the Navy from November 1979 to June 1982 
through official channels including the 
National Personnel Records Center (NPRC) 
or any other appropriate source, 
including the appellant.  Any and all 
records obtained should be associated 
with the claims file.  If there are no 
records, the AOJ should so specifically 
find and the documentation used in making 
that determination should be set forth in 
the claims file.

3.  Following completion of the above, 
the AOJ should return the claims folder 
to the VA examiners who performed the VA 
brain, joints and spinal cord disorders 
examinations in February 2004 for an 
addendum (if any or all of the examiners 
are unavailable, then the claims folder 
should be forwarded to other appropriate 
VA specialists).  The examiner(s) is/are 
requested to again review the claims 
folder.  Any additional testing or 
examinations deemed necessary by the 
examiner should be conducted.  The 
examiner(s) should address the following:  
Does the veteran have any current, 
chronic headache disability?  Does the 
veteran have any other current chronic 
disability other then headaches that is a 
residual of head trauma?  Does the 
veteran have any current, chronic 
disability of the left knee and the 
cervical spine?  If so, is it at least as 
likely as not that any current disorder 
of the head/brain including head injury 
residuals and headaches, any cervical 
spine disorder or any left knee disorder 
began in service or in the case of the 
left knee disorder or cervical spine 
disorder became manifest to a compensable 
degree within one year of service?  In 
answering these questions, the examiner 
must consider all service medical records 
including those showing treatment for 
injuries to the head following assaults 
in October 1973 and September 1974 and 
any additional service medical records 
from the veteran's second enlistment that 
may be obtained.  Each opinion should 
contain comprehensive rationale based on 
sound medical principles and facts.  

4.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



